DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 04/23/2020 has been entered. Claims 15-18 are cancelled. Claims 1-14 and 19-25 are pending and are currently examined.

Priority
This application is a 371 of PCT/EP2018/079030 filed on 10/23/2018 and claims foreign priority of EUROPEAN PATENT OFFICE (EPO) 18162206.9 filed on 03/16/2018 and EUROPEAN PATENT OFFICE (EPO) 17198129.3 filed on 10/24/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-14 are drawn to A method for assessing a risk for getting a first cardiovascular event or assessing the risk for cardiovascular mortality in a subject, comprising a) determining the level and/or the amount of Selenoprotein P and/or fragments thereof in a sample of said subject b) correlating the determined level and/or the amount of Selenoprotein P and/or fragments thereof with the risk for getting a first cardiovascular event or assessing the risk for cardiovascular mortality in said subject.

Group II, claim 19 is drawn to A kit comprising nicotinic consumables and a solid composition comprising selenium.

Group III, claims 20-25 are drawn to A method of treatment of a subject having a risk for getting a first cardiovascular event or a risk for cardiovascular mortality, wherein selenium is administered to said subject in a pharmaceutically acceptable amount said subject has an enhanced risk for getting a first cardiovascular event or a risk for cardiovascular mortality (claim 20); and A method of treatment of a subject having a risk for getting a first cardiovascular event or a risk for cardiovascular mortality, wherein selenium is administered to said subject in a pharmaceutically acceptable amount said subject has an enhanced risk for getting a first cardiovascular event or a risk for cardiovascular mortality as determined according to claim 1 (claim 21).

Groups I/II do not meet the requirement of unity of invention. Also, the groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I/III are directed to a technical feature: Selenoprotein P and/or fragments thereof; and Groups II/III are directed to a technical feature: selenium. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hess et al. (WO 2015/185672, published on December 10, 2015, also listed in IDS filed on 04/30/2020), who teach a method for assessing an increased risk for mortality, particularly cardiovascular mortality in a subject. In a further preferred embodiment, the first marker as described herein is Selenoprotein P.  Selenoprotein P (SeP) transports selenium from the liver to extra-hepatic tissues and also has anti-oxidant properties (page 11/75, lines 31-33; page 12/75, lines 1-7; page 14/75, lines 21 to 22; page 8/75, lines 10 to 11). Therefore, the technical features of Groups I/III and II/III cannot be a special technical feature over the prior art.

Species Election 
	This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
If Applicant elects Group I, Applicant is required to elect the species as follows: 
A. One specific threshold amount or determination, recited in claims 3-5; and
B. One specific determination for Selenoprotein P and/or fragments, which is (i) immunoassay, recited in claims 9 and 10, or (ii) mass spectroscopy, recited in claim 11. 

According to PCT Rule 13.2 and to the guidelines in Section (f)(i)(A) of Annex B of the PCT Administrative Instructions, all alternatives of a Markush Group must have a common property or activity. According to PCT Rule 13.2 and to the guidelines in Section (f)(i)(B)(I) of Annex B of PCT Administrative Instruction, all alternatives of a Markush group must have a common structure. In the instant case, the species listed in Groups A to B do not share either common activities or common structures. Therefore, these species do not relate to a single general inventive concept under PCR Rule 13.1 and PCT Rule 13.2.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623